 



Exhibit 10.3
Page 2
LEASE AGREEMENT
1. PARTIES. This Lease Agreement (“Lease”) is made and entered into on this
______ day of ______________, 2004, by and between WELLS FARGO FINANCIAL, INC.,
an Iowa corporation, herein called “Lessor”, and FEDERAL HOME LOAN BANK OF DES
MOINES, herein called “Lessee”.
The Lessor, in consideration of the rents herein reserved and of the covenants,
agreements and conditions herein contained on the part of the Lessee to be kept
and performed, does by this Lease lease unto Lessee, and Lessee does accept from
Lessor, the following described premises (the “Premises”):
Approximately __________square feet comprised of the entire third floor and a
portion of the second floor, providing access to a common stairwell, and located
in the new office building proposed to be constructed by Lessor as part of the
expansion of its home office facility (the “Office Building”) upon land
generally on the south half of the block bounded by Walnut, Locust, 8th and 9th
Streets located in downtown Des Moines, Iowa (the “Land”). Lessor shall provide
to the Lessee the floor plans of the Office Building as soon as they are
finalized. The floor plates of the Office Building shall be approximately
__________square feet. Lessee shall notify Lessor in writing of its square
footage floor requirements no later thirty (30) days after its receipt of such
floor plans, and Lessor and Lessee will execute a Notice of Square Footage
Requirement (“Square Footage Notice”) as Exhibit A, specifying the Premises
based upon the floor plans, which amount of square footage shall be subject to
the approval of the Lessee, and shall include the actual rentable square footage
of the Premises, which shall be calculated in accordance with the American
National Standard Method for Measuring Floor Area in Office Buildings ANSI Z65.1
— 1996 (BOMA).
Lessee and its agents, employees, and invitees, have the nonexclusive right with
others designated by Lessor to the free use of the Common Areas in the Office
Building and of the Land for the Common Areas’ intended and normal purpose.
Lessee and its agents, employees, and invitees shall not have access or a
nonexclusive right to Common Areas which create a security issue with other
tenants of the Office Building nor will Lessee and its agents, employees, and
invitees have access or non exclusive right to public or Common Areas which are
contained within or have direct, non-secured access to other tenants’ premises
within the Office Building. Common Areas include elevators, sidewalks, parking
areas, driveways, hallways, stairways, public bathrooms, common entrances,
lobby, and other similar public areas and access ways intended for public use.
Lessee shall have a non-exclusive right to the following Common Areas: lobby,
lounge/cafeteria/breakroom, stairwells, skywalk concourse and other public
spaces within the Office Building which do not create a security issue with
other tenants of the Office Building. Lessee will have limited access to loading
dock and freight elevator. Lessee must schedule use of the loading dock and
elevator with management. The Common Areas shall at all times be subject to the
exclusive control and management of Lessor. Lessor shall have the right at all
times and from time to time, in its sole and absolute discretion, and provided
that Lessee’s access to the Premises and use and enjoyment of the Premises are
not materially impaired thereby, to: (i) modify, construct, install, improve,
operate, maintain, police, repair, replace, clean, and service any and all parts
of the Common Areas; (ii) close all or any portion of the Common Areas; and
(iii) make alterations to the Office Building. If Lessor shall diminish the
amount or size of the Common Areas, Lessor shall not be subject to any liability
nor shall Lessee be entitled to any compensation or diminution or abatement of
Rent, nor shall such diminution of Common Areas be deemed a constructive or
actual eviction.

 

 



--------------------------------------------------------------------------------



 



Page 3
2. LEASE TERM. The “Lease Term” shall be for a period two hundred forty
(240) months beginning the date which is the date upon which the Lessor gives
Lessee written notice that Lessor has substantially completed the improvements
as set forth in Paragraph 10 and Exhibit C, and offers Lessee exclusive
possession of the Premises. Such date to occur shall be defined as the
(“Commencement Date”), and ending two hundred forty (240) months thereafter.
Lessor and Lessee will execute a Notice of Lease Commencement Date
(“Commencement Notice”) as Exhibit B specifying the Commencement Date and the
last day of the Lease Term “Expiration Date”. Notwithstanding the foregoing, a)
the improvements set forth in Paragraph 10 shall be substantially complete on or
before January 1, 2007, and b) in the event the improvements set forth in
Paragraph 10 are substantially complete prior to January 1, 2007, Lessee has the
right to delay the Commencement Date to a date no later than January 1, 2007.
3. RENT. Base Rent, as set forth below, shall be payable in advance without
demand on or before the first day of each month commencing on the earlier of the
date tenant occupies the space and is open for business on February 15, 2007.
Lessor agrees to supply Lessee a) periodic notices of the status and estimated
date of the substantial completion of the Premises during construction and b) a
sixty day notice of the actual completion date, with subsequent notices of any
revisions to the actual completion date.
Years 1-10:     $20.00 per rentable square foot (“p.s.f.”) annually.
Years 11-20:   $22.00 p.s.f. annually.
The rent checks shall be made payable to: WELLS FARGO FINANCIAL INC.
and mailed to:
WELLS FARGO FINANCIAL, INC.
   800 Walnut Street
   Des Moines, IA 50309-3636
Attn: Corporate Properties Group — MAC Code F4030-082
4. ADDITIONAL RENT. In addition to paying the Base Rent set forth in
Paragraph 3, the Lessee shall pay as “Additional Rent” the amounts set forth in
this paragraph in the same manner and place as the Base Rent.
As used in this Lease:
a. “Calendar Year” means any twelve month period, January through December,
which contains any part of the Lease Term.
b. “Lessee’s Proportionate Share” means the percentage determined by dividing
the rentable square feet of the Premises by the total rentable square feet
contained in the Office Building. In the event the rentable square feet of
either the Premises or the total Office Building changes, the Lessor reserves
the right to adjust the Lessee’s Proportionate Share at the beginning of each
calendar year. The load factor attributable to the Lessee’s rentable square
footage shall be no less than 10% and no greater than 19%.
c. “Taxes” means all real estate taxes and assessments, special or otherwise,
levied or assessed upon or with respect to the Land and Office Building, or
either, and ad valorem taxes for Lessor’s personal property located in and used
in connection with the management of the Premises required to be paid during the
Calendar Year. Should the State of Iowa, any political subdivision thereof or
any other governmental authority having jurisdiction over the land or the Office
Building impose a tax, assessment, charge, penalty or fee or increase a then
existing tax, assessment, charge, penalty or fee that the Lessor is required to
pay, either by way of substitution for such real estate taxes or ad valorem
personal property taxes, or impose an income, license or franchise tax or a tax
on rents in substitution for, or in addition to, a tax levied against the Land
and/or the Office Building and/or the Lessor’s personal property used in
connection with the Land or the Office Building, such taxes, assessments, fees
or charges will be deemed to constitute

 

 



--------------------------------------------------------------------------------



 



Page 4
Taxes hereunder. “Taxes” include all fees and costs incurred by the Lessor in
seeking to obtain a reduction of, or a limit on the increase in any Taxes,
regardless of whether any reduction or limitation is obtained. Taxes will not
include any inheritance, estate, succession, transfer, gift, franchise, net
income or capital stock tax except as expressly provided herein. Lessee’s
obligation for personal property taxes is limited to personal property which
serves or benefits Lessee’s premises.
d. “Operating Expenses” means all expenses, costs and disbursements (other than
Taxes) of every kind and nature (determined for the applicable Calendar Year on
an accrual basis) paid or incurred by the Lessor on Lessor’s behalf in
connection with the ownership, promotion, and operation of the Premises, Land,
and Office Building (including any skywalks or other municipal areas related to
the operating of the Premises, Land and Office Building), except as follows and
except as specifically set out in Paragraph 5 — Lessor Services Included in Base
Rent:

  i.  
all other repairs, replacements and maintenance to the Premises and the Office
Building, including fixtures and equipment, windows, the roof, foundation,
exterior walls, interior structural walls, all structural components, and all
systems such as mechanical, electrical, HVAC and plumbing which shall be
performed in a manner consistent with Class A office buildings and in a manner
such that all such elements are properly functioning throughout the Lease Term;

  ii.  
cost of alterations resulting from tenant improvements except for repairs to the
Office Building or improvements otherwise allowed as Operating Expenses;

  iii.  
principal and interest payments on loans secured by mortgages or trust deeds on
the Office Building or the Land;

  iv.  
cost of capital improvements, except that Operating Expenses includes the cost
during the Lease Term, as reasonably amortized by the Lessor with interest at
the then current rates for construction financing on the unamortized amount, of
any capital improvements made during the Term which reduces any of the costs
included within Operating Expenses;

  v.  
costs with respect to which the Lessor receives direct reimbursement from the
tenants of the Office Building excluding those received in accordance with the
operating expense escalation clauses;

  vi.  
leasing commissions, advertising costs and other expenses incurred solely to
locate new tenants for the Office Building;

  vii.  
cost of legal expenses incurred to enforce lease terms that are specifically
allocable to a particular tenant;

  viii.  
cost of any repairs, restoration or other work necessitated by fire, windstorm
or other insured casualty to the extent that proceeds have been received by the
Lessor; and

  ix.  
cost incurred in connection with the operation of the parking garage in the
Office Building.

e. “Office Building” as used in this Lease includes all corridors, lobbies,
sidewalks, skywalks or other municipal areas related to the operating of the
Office Building, loading areas, parking areas, if any, and driveways and other
public areas in or around the Office Building as well as all structural
components of the Office Building.

 

 



--------------------------------------------------------------------------------



 



Page 5
The Lessee will pay to the Lessor as Additional Rent, in addition to the Base
Rent required pursuant to Paragraph 3, an amount (“Tax Amount”) equal to the
Lessee’s Proportionate Share of the Taxes paid with respect to each Calendar
Year. The Lessee will also pay to the Lessor as Additional Rent, in addition to
the Base Rent required by Paragraph 3, an amount (“Operating Expense Amount”)
equal to the Lessee’s Proportionate Share of the Operating Expenses incurred by
the Lessor with respect to each Calendar Year. The Tax Amount and the Operating
Expense Amount with respect to each Calendar Year will be paid in monthly
installments at the same time and place as Base Rent under the Paragraph 3 is to
be paid in an amount estimated from time to time by the Lessor. The Lessor may
estimate the Tax Amount and Operating Expense Amount at the beginning of each
Calendar Year and require the Lessee to pay one-twelfth (1/12) of the estimated
amount as Additional Rent. Written notice of the amounts will be given to the
Lessee.
The Lessor will keep books and records showing the Tax Amount and the Operating
Expenses in accordance with generally accepted accounting principles. The Lessor
will cause the amount of the Tax Amount and the Operating Expense Amount for the
Calendar Year to be computed and will deliver to the Lessee a statement of the
Tax Amount and the Operating Expense Amount. In determining the amount of Taxes
for any year, the amount of special assessments to be included will be limited
to the amount of the installment (plus any interest payable thereon) of the
special assessment that would have been required to be paid during such year if
the Lessor had elected to have such special assessment paid over the maximum
period of time permitted by laws. The amount of any refund of Taxes received by
the Lessor will be credited against Taxes for the year in which the refund is
received. The Lessor will furnish a statement of actual costs with respect to
the items set forth above no later than March 31 of the following Calendar Year
including the year following the year in which this Lease terminates. In the
event that the Lessor is, for any reason, unable to furnish the accounting for
the prior year by such date of any year, the Lessor will furnish such accounting
as soon thereafter as practicable with the same force and effect as the
statement would have had if delivered on or before March 31 of such year. The
Lessee will pay any deficiency to the Lessor as shown by such statement within
fifteen days after demand therefor. If the total amount paid by the Lessee
during any Calendar Year exceeds the actual Tax Amount or Operating Expense
Amount due from the Lessee for such Calendar Year, the excess will be credited
against payments next due. If no such payments are next due, the excess will be
refunded by the Lessor.
Lessee shall have the right, at its sole cost and expense, to examine Lessor’s
books and records relating to the determination of any expenses of which Lessee
is obligated to pay, in whole or in part; provided, however, that Lessee shall
give Lessor thirty days prior written notice of its intent to exercise such
right, the inspection may not take place outside of normal business hours, and
the Lessee shall not interfere with Lessor’s normal business activities. If it
is determined that Lessor overcharged Lessee by any amount, during any given
year, then Lessor shall reimburse Lessee such overcharge. If it is determined
that Lessor overcharged Lessee by greater than five percent (5%) than the amount
it was entitled to charge Lessee during any given year, then Lessor shall
reimburse Lessee such overcharge plus all costs of Lessee’s audit.
Notwithstanding the foregoing, the parties hereto agree to and acknowledge the
following with respect to any audit conducted by the Lessee pursuant to this
paragraph:

  i.  
Lessor shall not be obligated to keep such records for more than three (3) years
after the end of any particular operating cost year to which they pertain.

  ii.  
Lessee shall not have more than two (2) persons present at any one time at the
site of the audit.

  iii.  
The Lessor shall choose the location for the audit, and Lessee shall be notified
of such location in writing within ten (10) days following its receipt of
Lessee’s notice with respect to the initiation of such audit.

 

 



--------------------------------------------------------------------------------



 



Page 6

  iv.  
Lessee shall not be entitled to conduct more than one (1) audit each year of
operating costs during the term of this Lease.
    v.  
Lessee will use reasonable expediency in completing an audit.

  vi.  
Lessee shall be entitled to examine only records which directly pertain to the
calculation of Lessee’s operating costs, and the specific components thereof,
and Lessee shall not be entitled to examine any other type or category of
records which Lessor might maintain whatsoever.

  vii.  
In the event any overpayments or underpayments of operating costs are discovered
during the course of any audit conducted hereunder, a compensating adjusted
payment shall be made from the party owing the other within thirty (30) days of
the last day of the audit in question.

  viii.  
Lessee agrees that it will bear its cost of any such audit conducted pursuant to
this provision, including the costs of any professional fees. Lessor agrees to
bear its own costs incurred during any such audit unless the overcharge was
equal to or greater than 5% then Lessor shall bear the total cost of the audit.

  ix.  
Lessee agrees to keep any and all audit findings, data and information
pertaining to any audit conducted pursuant hereto absolutely confidential
between Lessor and Lessee, including without limitation any photocopies obtained
by Lessee during the course of any such audit unless such information is
required by law, subpoena, or court order.

5. SERVICES PROVIDED BY LESSOR.
a. If there is no uncured event of default by Lessee, Lessor shall furnish for
the occupied portion of the Premises the following services, at Lessor’s cost
and expense as part of the Base Rent, except as specifically stated in this
paragraph:

  i.  
HVAC: Maintaining central heat and air conditioning (heating and cooling as
required by the seasons) during Lessor’s normal business days Monday-Friday from
7:00 a.m. to 6:00 p.m., and on Saturdays from 8:00 a.m. to 5:00 p.m. (except on
holidays) in temperatures and amounts which are reasonably required for
comfortable occupancy under normal business operations. Lessor shall maintain
indoor air temperature during occupied office hours at 73F +/- 1.5 degrees F and
relative humidity between 30% to 60%, at coincident outdoor air temperature
between 10F below zero and 98F above zero. Lessor shall provide outdoor air
ventilation to maintain indoor air quality per ASHRAE 62-2001 standards. The air
conditioning and heating air velocity at the worktop or desktop level shall be
less than 80 feet per minute to maintain draft-free conditions. If Lessee
requires heating or cooling during other hours, Lessor will furnish the same for
the areas of the Premises specified as requested by Lessee to building
management before noon on the preceding business day. For this service Lessee
will pay Lessor, upon receipt of Lessor’s statement, a charge which shall be
$25.00 per hour and in any event shall be no greater than market expense.
    ii.  
Restroom Facilities: Exclusive restroom facilities for the entire third floor
and non-exclusive restroom facilities for the portion of the Premises located on
the second floor, water for lavatory and toilet purposes, cold water for
drinking, and hot water (at prevailing temperatures prescribed by applicable
law) for lavatory purposes, all at points of supply provided for general use of
occupants in the Office Building through fixtures installed by Lessor.

 

 



--------------------------------------------------------------------------------



 



Page 7

  iii.  
Passenger Elevator Service: Passenger Elevator service in common with other
occupants of the Office Building for access to and from the floor(s) during
normal business days on which the Premises are located (Lessor may limit the
number of elevators operating outside normal business hours), and freight
elevator service only when scheduled through the manager of the Office Building.
    iv.  
If the portion of the Premises located on the second floor contains less square
footage than the entire useable floor area, the exact location of the Premises
shall be determined by Lessor through the design and architecture of the Office
Building and the construction of the Office Building’s core architecture
including but not limited to the restrooms and passenger elevators. Lessor shall
not be responsible for providing separate restrooms and/or elevators for any
partially leased floor area by Lessee.
    v.  
Adequate Electric Lighting: Lessor shall provide adequate electric lighting for
the Premises and all Common Areas and special service areas of the Office
Building as Lessor determines to be reasonable and standard, including
replacement of Office Building standard light bulbs and tubes.
    vi.  
Skywalk access: Lessor shall provide Lessee with direct connectivity to Des
Moines Skywalk system via the Merchants Building and Wells Fargo Financial
Skyview Building.
    vii.  
Base Building Security and Card Access System: Security services for Common
Areas shall be provided as determined by Lessor and considered reasonable for
Class A commercial building space. Lessor shall provide secured card access
system into the Office Building and shall provide security cards to Lessee.
Notwithstanding any other provision contained herein to the contrary, Lessor
shall not be liable in any manner for the failure of any such security
personnel, services, procedures or equipment to prevent or control, or apprehend
anyone suspected of personal injury, property damage or criminal conduct in, on
or around the property.
    viii.  
Cafeteria or Breakroom Facilities: Lessee’s employees and business invitees
shall have reasonable access to and the use of cafeterias and/or breakrooms
within the Common Areas or as allowed by Lessor in order to prevent security
issues with other tenants of the Office Building during any hours such
cafeterias and/or breakrooms are open.
    ix.  
Stairwell Access: Lessee’s employees shall have access to and the use of the
stairwell located between the second and third floors of the Office Building and
shall be provided separate card access to such floors from the stairwell.
    x.  
Common Area Maintenance: All maintenance costs attributable to the Common Areas.
    xi.  
Property Insurance: Property insurance for the Office Building as specified in
Paragraph 18.
    xii.  
Property Management. Lessor shall provide professional property management of
the Office Building including all building systems and Common Areas. Property
management as herein defined shall include the following services: coordination
of maintenance of the Common Areas and Lessor’s repairs and replacement to the
Premises, lease issues, billing and other related work with Lessee, and all

 

 



--------------------------------------------------------------------------------



 



Page 8
other required services as it relates to the overall management of the Office
Building and Premises.
b. If there is no uncured event of default by Lessee, Lessor will furnish for
the occupied portion of the Premises the following services, at Lessee’s cost
and expense as Additional Rent:

  i.  
Electric Service for the Premises: The Lessee shall pay to the Lessor the cost
of all electricity used by Lessee in the Premises. The cost of such electricity
shall be billed monthly by Lessor to Lessee as Additional Rent at an amount
equal to the actual cost for the services supplied. Lessor at its expense shall
provide meters or sub-meters for any utility, which is to be paid for by Lessee.
Lessee’s use of electrical service in the Premises shall not exceed, either in
voltage, rated capacity, use or overall load that which Lessor deems to be
standard for the Office Building. Such standard shall be set forth in Lessee’s
Work Letter attached hereto as Exhibit C.
       
All installations of electrical fixtures, appliances and equipment within the
Premises installed by Lessee, shall be subject to Lessor’s approval, which shall
not be unreasonably withheld or delayed. If such installation affects the
temperature or humidity otherwise maintained, Lessee may at Lessee’s cost with
Lessor’s approval, which shall not be unreasonably withheld or delayed, install
supplemental air-conditioning units (which cost shall include the additional
electrical consumption of such units and costs associated with the removal of
any additional heat load). Lessee’s use of electricity shall not exceed Lessee’s
share of the capacity of existing feeders to the Office Building or of the
risers, wiring installations and transformers serving the floor(s) containing
the Premises.
    ii.  
Janitorial Services: The Lessee shall pay to the Lessor the cost of janitorial
services supplied by Lessor for Lessee. The cost for Janitorial Services shall
be billed monthly by Lessor to Lessee as Additional Rent at an amount equal to
the actual cost or expense for services attributable to the Premises, based upon
specifications and standards to be determined by Lessee, and supplied by
Lessor’s designated service provider for the Premises. Lessee shall not enter
into any agreements with any janitorial service providers other than Lessor’s
provider without the express written consent of Lessor, which consent shall not
be unreasonably withheld or delayed.
    iii.  
Security Patrol Services: The Lessee shall pay to the Lessor the cost of
security patrol services supplied by Lessor for Lessee. The cost for Security
Patrol Services shall be billed monthly by Lessor to Lessee as Additional Rent
at an amount equal to the actual cost or expense for services attributable to
the Premises, based upon specifications and standards to be determined by
Lessee, and supplied by Lessor’s designated service provider for the Premises.
Lessee shall not enter into any agreements with any security service providers
other than Lessor’s provider without the express written consent of Lessor,
which consent shall not be unreasonably withheld or delayed.

  iv.  
Below Grade Parking: The Lessor shall provide ten (10) below grade parking
stalls to Lessee for the term of the lease at a rate of $120.00 per stall, per
month. Lessor will bill Lessee at the beginning of each calendar year the total
amount due for the year which will be payable by Lessee within thirty (30) days
of Lessee’s receipt of Lessor’s invoice. Location of the reserved stalls shall
be designated by Lessor at its sole discretion and Lessor has the right with ten
(10) days notice to relocate designated location of stalls. Lessee shall furnish
Lessor

 

 



--------------------------------------------------------------------------------



 



Page 9
with a list of its employees using the below grade parking and the license
numbers of their vehicles within fifteen (15) days after Lessor requests such
information. Lessee shall be responsible for ensuring that its employees comply
with all the provisions of this paragraph and such other parking rules and
regulations as may be adopted and implemented by Lessor from time to time,
including, but not limited to, systems of validation, shuttle transportation or
any other programs which may be deemed necessary or appropriate by Lessor to
control, regulate or assist parking for the Office Building. Every designated
parker is required to park and lock his/her own vehicle. All responsibility for
damage to or loss of vehicles is assumed by the parker and Lessor shall not be
responsible for any such damage or loss by water, fire, defective brakes, the
act or omissions of others, theft, or for any other cause. Lessee and its
employees shall only park in parking areas designated by Lessor. Lessee shall
not park any vehicles in the parking areas other than automobiles, motorcycles,
motor driven or non-motor driven bicycles or four wheeled trucks. Vehicles must
be parked entirely within painted stall lines of a single parking stall. All
directional signs and arrows must be observed. The speed limit within all
parking areas shall be five (5) miles per hour. Parking is prohibited: (a) in
areas not striped for parking; (b) in aisles; (c) where “no parking” signs are
posted; (d) on ramps; (e) in cross-hatched areas; and (f) in reserved spaces and
in such other areas as may be designated by Lessor. Washing, waxing, cleaning or
servicing of any vehicle in any area not specifically reserved for such purpose
is prohibited. After written notice and continued failure to abide by these
rules, Lessor may refuse to permit any person who violates these rules to park
in the parking areas, and any violation of the rules shall subject the vehicle
to removal, at such vehicle owner’s expense. Notwithstanding anything to the
contrary contained herein, nothing in this paragraph shall be construed to
relieve Lessor from any liability resulting from its negligence or willful
misconduct.
c. It is understood that Lessor does not warrant that any of the services
referred to in this Section will be free from interruption from causes beyond
the reasonable control of Lessor. No interruption of service shall ever be
deemed an eviction or disturbance of Lessee’s use and possession of the Premises
or any part thereof or render Lessor liable to Lessee for damages, permit Lessee
to abate Base Rent or Additional Rent or otherwise relieve Lessee from
performance of Lessee’s obligations under this Lease. Notwithstanding the
foregoing, if any “Essential Service” (as hereinafter defined) which Lessor is
required to provide to the Premises pursuant to the terms of this Section is
interrupted due to the negligence or other reasons within the reasonable control
of Lessor, its agents or employees (a “Service Interruption”) and such Service
Interruption causes all or a material portion of the Premises to be untenantable
(the “Affected Space”) for a period of five (5) or more consecutive business
days after written notice thereof from Lessee to Lessor (the “Interruption
Notice”), then, provided that Lessee is unable to conduct business in the
Affected Space, the annual Base Rent shall abate (the “Abatement Right”) in the
proportion that the rentable square footage of the Affected Space actually
vacated by Lessee bears to the rentable square footage of the Premises, which
abatement shall commence on the first (1st) business day following Lessor’s
receipt of the Interruption Notice and expire on the earlier of Lessee’s ability
to conduct business of the Affected Space or the date that the Service
Interruption is remedied. Lessor shall also use commercially reasonable efforts
to remedy any Service Interruption. Notwithstanding the foregoing, in no event
shall Lessee be entitled to the Abatement Right or any other remedy if the
interruption of any Essential Service is caused in whole or in part by the
negligence of Lessee, its agents or employees. Lessee agrees that the Abatement
Right shall be Lessee’s sole remedy in the event of a Service Interruption and
Lessee hereby waives any other rights against Lessor, at law or in equity, in
connection therewith, including, without limitation, any right to terminate this
Lease, to claim an actual or constructive eviction, or to bring an action for
money damages; provided, however, that in the event that the Abatement

 

 



--------------------------------------------------------------------------------



 



Page 10
Right continues hereunder for thirty (30) consecutive days, then Lessee shall
have the right to terminate this Lease upon at least thirty (30) days prior
written notice to Lessor prior to the date the Abatement Right hereunder has
expired (except, however, that if the Abatement Right expires prior to the
termination date set forth in said notice, then the termination notice shall be
null and void and this Lease shall continue in full force and effect). For
purposes of this Section, an “Essential Service” shall mean the service provided
by the HVAC systems, plumbing and waste disposal systems and electrical systems
(to the extent supplied by Lessor).
6. DELIVERY AND ACCEPTANCE OF PREMISES. By taking possession of the Premises,
Lessee shall conclusively evidence that (subject only to matters noted in any
punch list which Lessee may deliver to Lessor pursuant to this Lease) the
Premises are fully completed and are suitable for Lessee’s purposes; and that
the Premises are in good and satisfactory condition. Notwithstanding the
foregoing, Lessor shall repair any defects in the Premises to the extent any
such defects are covered by warranties related to the construction of the
Premises or Office Building. Repairs not covered by warranty shall be the sole
responsibility of the Lessee or Lessor, as provided in Paragraph 10. If Lessee
takes possession of the Premises prior to the Commencement Date for any reason
whatsoever, such possession shall be subject to all the terms and conditions of
the Lease and Lessee shall pay Base Rent and Additional Rent on a per diem basis
for each day of occupancy prior to the Commencement Date.
7. USE OF PREMISES.
(a) Permitted Use: Lessee will use and occupy the Premises only for general
office use, using and maintaining them in a clean, careful, safe, sanitary and
proper manner.
(b) Liability for Misuse: Lessee will pay for any damage to the Premises or to
any other part of the Office Building caused by any negligence or willful act or
any misuse or abuse by Lessee or any of its agents, employees, licensees, or
invitees, normal wear and tear excepted.
(c) Limitation on Use: Lessee will not cause anywhere in the Office Building or
permit in the Premises (i) any activity or thing contrary to applicable law,
ordinance, regulation or insurance regulation; or which is in any way immoral,
hazardous or could jeopardize the coverage of normal insurance policies or a
substantial increase their cost; (ii) waste or nuisance, defacing or injury of
the Office Building or any activity causing odors, sound or electro-magnetic
radiation (other than normal cellular telephones) perceptible outside the
Premises; (iii) retail sales, purchases or storage of merchandise; (iv) cooking
or heating food or beverages (except by microwave ovens or coffee machines
suitable for commercial use and used solely for Lessee’s employees); or
(v) overloading of the floor or the structural or mechanical systems of the
Office Building. Lessee shall not create any nuisance or interfere with, annoy,
or disturb any other Lessees or occupants of the Office Building or the Lessor
and in its management hereof, and shall not injure the reputation of the Office
Building. Lessee shall not erect or place any item (including but not limited to
signs) in, upon or visible from the exterior or the Common Areas of the Office
Building, with the exception of Lessee’s signage within Lessee’s reception area
which shall be subject to Lessor’s approval of which approval shall not be
unreasonably withheld or delayed.
8. LESSEE’S ALTERATIONS. Other than Lessee’s original improvements, as outlined
in Lessee’s Work Letter attached hereto as Exhibit C and Lessee’s Plans and
Specifications attached hereto as Exhibit D (which exhibits will be approved and
attached to this Lease no later than July 31, 2004), Lessee will not make or
permit alterations, additions, or improvements (including fixtures) in or to the
Premises (collectively “Alterations) without Lessor’s prior written consent,
which shall not be unreasonably withheld. Prior to commencing any Alteration
work and as a condition to obtaining Lessor’s consent, Lessee must furnish
evidence of contractor’s and subcontractor’s insurance in a type and amount
acceptable to Lessor; and payment bond or

 

 



--------------------------------------------------------------------------------



 



Page 11
other security, all in form and amount satisfactory to Lessor. All contractors
must be licensed and approved in writing by Lessor. All such Alterations shall
be installed in a good workmanlike manner using new materials. Lessor shall have
the right to designate reasonable rules, regulations and procedures for the
performance of work in the Office Building. Lessee agrees to hire Lessor’s
architect/and or engineers to prepare and consult on all plans for Lessee’s
initial interior improvement. All Alterations, by Lessee or Lessor shall comply
with insurance requirements, codes, ordinances, laws and regulations, including
without limitation, compliance with Americans with Disabilities Act. Lessor’s
approval of Lessee’s plans and specifications or supervision of any work
performed for or on behalf of Lessee shall not be deemed to be a representation
by Lessor that such plans and specifications comply with applicable insurance
requirements (which shall be provided to Lessee by Lessor), building codes,
ordinances, laws or regulations or that any such Alterations shall be adequate
for Lessee’s use. Lessor will supervise or inspect this work, as it may pertain
to the Office Building’s structural, HVAC, electrical, plumbing or life safety
systems, any such supervision, inspection, approval or consent being solely for
Lessor’s benefit and in no way constituting any warranty by Lessor or any other
undertaking or waiver by Lessor. As a further condition to Lessor’s consent to
such Alterations to insure Lessor against any liability for mechanics’ and
materialmen’s liens and to ensure completion of work, Lessor may require Lessee
at Lessor’s benefit and at Lessee’s sole cost, to provide Lessor with a payment
and performance bond for 1.5 times the cost of the Alterations. In such case,
Lessee shall not commence such work until it has delivered such bond to Lessor
and Lessor has approved the same. Upon completion of any Alterations, Lessee
shall furnish “as built” plans, contractor’s affidavits and full and final
waivers of lien and receipted bills covering labor and materials.
9. REPAIRS AND MAINTENANCE. At all times during the term hereof, Lessee, at
Lessee’s expense, will maintain the Premises in good and usable condition and
promptly make, at its expense, all necessary non-structural repairs and
replacements to the Premises and perform and pay for the operation, maintenance
and repair of fixtures and supplemental air conditioning units or any other
equipment, which may be installed by Lessee, Lessee will immediately pay the
cost of repair and replacement due to damage or injury to the Office Building by
Lessee or its employees, agents, partners, officers, licensees, invitees,
subcontractors or guests, ordinary wear and tear excepted. Lessee shall make all
required repairs promptly. If Lessee fails to make such repairs to the Premises
within thirty (30) days after Lessor’s written notice to Lessee, Lessor may, at
its option, make such repairs, and Lessee shall pay all such reasonable costs.
Lessee shall pay all such reasonable costs to the Lessor on demand as Additional
Rent. Notwithstanding the foregoing, Lessee shall not be responsible for any
repairs or replacements to the Premises to the extent that any such work is
covered by any warranties.
Except for repairs, replacements and maintenance that Lessee is obligated to
perform pursuant to this Paragraph 9, Lessor shall perform all other repairs,
replacements and maintenance to the Premises and the Office Building in a manner
consistent with Class A office buildings and in a manner such that all such
elements are properly functioning throughout the Lease Term, including the
exterior walls, the roof, and foundation, windows, plumbing and interior
structural walls of the Office Building, and any common use mechanical,
electrical, sanitary, heating, ventilating, air conditioning or other systems or
equipment within the Office Building that are not exclusively used by any Lessee
in good order, condition, and repair, shall replace the same as required, in
Lessor’s sole and absolute judgment, and shall comply with all Laws related
thereto. Lessee shall not make any repairs to the Premises, the Common Areas, or
the Office Building at the cost of Lessor, whether by deduction or offset of
rent or otherwise, or vacate the Premises or terminate this Lease if repairs
which Lessor is obligated to make under this Lease are not made, and Lessee
hereby waives any and all such right under any Laws to the contrary.
10. LESSOR’S CONSTRUCTION. Prior to January 1, 2007, Lessor shall construct,
substantially complete, and deliver the Premises to Lessee, as described in
Exhibit C

 

 



--------------------------------------------------------------------------------



 



Page 12
(“Lessee’s Work Letter”) and Exhibit E (“Building Shell and Core
Specifications”). All such improvements shall immediately become Lessor’s
property and a part of the Office Building without compensation to Lessee but
subject to Lessee’s rights hereunder, and Lessee will promptly notify Lessor of
the value thereof for insurance purposes. Lessee will hold Lessor and its
employees forever harmless against any and all claims, expenses (including
taxes) and liabilities of every kind, which may arise out of or in any way be
connected with any work performed by or under the control of Lessee. Any
additional alterations, repairs and replacements above and beyond the
construction outlined in Lessee’s Work Letter shall be at Lessee’s expense and
shall be in accordance with paragraphs 8 and 9.
The Building Shell and Core Specifications shall include 1) two electrical feeds
for redundancy and two independent local telecommunications service provider
links; and 2) a generator to provide service to all life safety systems and
elevators; 3) UPS/generator service to provide for high end technical equipment
including, but not limited to phone switches, computer servers, computer rooms,
routers and other related equipment located within data closets. Generator and
UPS systems will not support standard employee office equipment. Lessee may
install its own UPS and generator at it own cost at locations to be determined
and subject to Lessor’s approval, which shall not be unreasonably withheld.
For purposes of this Lease, “substantially complete” means

  (i)  
completing Lessee’s improvements so that (a) Lessee can use the Premises for its
intended purposes without material interference to Lessee conducting its
ordinary business activities and (b) the only incomplete items are minor details
of construction, mechanical adjustments, or finish work, i.e., touch-up
plastering or painting;
    (ii)  
a temporary or permanent certificate of occupancy for the Premises has been
secured from the local municipality;
    (iii)  
Lessee, its employees, agents, and invitees, have ready access to the Office
Building and the Premises through the lobby, entranceways, elevators, and
hallways;
    (iv)  
the Premises are ready for the installation of any equipment, furniture,
fixtures, or decoration that Lessee will install;
    (v)  
the following items are completed or installed and in good operating order — (a)
building lobby, (b) hallways on floor on which Premises are located (including
walls, flooring, ceiling, lighting, etc.), (c) elevators, HVAC, utilities, and
plumbing serving the Premises, and (d) the doors and hardware, (e) bathrooms;
and
    (vi)  
the Premises are broom clean.

Before the Commencement Date, the parties shall inspect the Premises, have all
systems demonstrated, and prepare a punch-list. The punch-list shall list
incomplete; minor, or insubstantial details of construction; necessary
mechanical adjustments, and needed finish work. Lessor will complete the
punch-list items within thirty (30) days after the Commencement Date unless
forces majeure as defined in Section 32(h) cause unavoidable delays. In the
event Lessor does not complete the punch-list items within sixty (60) days after
written notice by Lessee, Lessee has the right to complete such punch-list items
and Lessor shall be liable to Lessee for any expenses actually incurred to
complete such punch-list items plus an administrative fee of 10% of said actual
costs.

 

 



--------------------------------------------------------------------------------



 



Page 13
Lessor shall, at its sole cost and expense, promptly correct any latent defects
as they become known, if Lessee notifies Lessor within thirty (30) days after
Lessee first learns of the defect.
Lessee may enter the Premises prior to the Commencement Date, subject to
Lessor’s approval, which shall not be unreasonably withheld, in order that
Lessee may do such other work as may be required by Lessee to make the Premises
ready for Lessee’s use and occupancy.
In the event Lessor does not substantially complete and deliver the Premises to
Lessee on or before January 1, 2007, Lessor shall be liable for all actual
damages suffered by Lessee due to such delay in delivery and shall pay to Lessee
an amount equal to all such actual damages which are properly evidenced by
Lessee within thirty (30) days from Lessor’s receipt of Lessee’s evidence of
such actual damages. Notwithstanding the foregoing, Lessor shall have no
liability to Lessee for delays caused by forces majeure as set forth in
Paragraph 32(h) hereof.
11. LESSEE’S PROPERTY. All furniture, trade fixtures and other personal property
installed or kept by Lessee on the Premises, whether attached or not, may be
removed by Lessee at any time provided that Lessee shall repair any material
damage caused by said removal.
12. LIENS PROHIBITED. Lessee will not permit any lien on any part of the Office
Building claimed to result from work or materials furnished to or for, or
obligations incurred by or for, Lessee. Lessee agrees to indemnify, defend and
hold harmless Lessor for any damages or costs sustained by Lessor which are
caused by the existence of any such lien placed on any part of the Office
Building by, through or under Lessee. Neither this lease nor any request or
consent of Lessor to the labor, materials or obligations, is consent to such a
lien. Should any mechanic’s lien be asserted or filed by reason of Lessee’s work
or improvements, Lessee shall immediately cause the same to be discharged and
released of record by bond or otherwise. Lessee’s failure to cause the same to
be discharged and released or bonded within ten (10) business days after notice
thereof shall be a material breach of this Lease, notwithstanding any other
provision of this Lease to the contrary.
13. SUBLET OR ASSIGNMENT. Lessee may not, whether voluntarily or by operation of
law, sublet all or any part of the Premises or assign its interest in this
Lease. In addition, Lessee may not mortgage, pledge or hypothecate this Lease.
Any prohibited assignment, sublease, mortgage, pledge or hypothecation is
voidable by Lessor.
14. CONVEYANCE BY LESSOR. Lessor reserves the right to sell or assign and convey
part of or all of its interest in the Office Building including the Premises
provided that Lessee’s possession of the leased property and Lessee’s rights and
privileges under this Lease shall not be diminished or interfered with by such
sale or assignment. In the event of such sale or assignment, Lessor shall
thereby be released from any further obligations under this Lease, and Lessee
will attorn and look solely to Lessor’s successor in interest for performance of
those obligations.
15. LESSEE’S INDEMNIFICATION. Lessee will indemnify, and hold and save Lessor,
its affiliates and managing agent and their respective employees (“Indemnitees”)
harmless from all fines, losses, costs, expenses, liabilities, claims, demands,
actions, damages and judgments suffered by, recovered from or asserted against
the Indemnitee, of every kind and nature, resulting from any breach, violation
or nonperformance by Lessee of any provisions of this lease; or from injury or
damage to person or property incident to, arising out of, or caused (proximately
or remotely in whole or part) by any negligence or misconduct by Lessee or any
direct or indirect assignee or any of their employees, or in any other way from
their occupancy

 

 



--------------------------------------------------------------------------------



 



Page 14
or use of the Premises. If any such proceeding is brought against an Indemnitee,
Lessee will retain counsel to defend Indemnitee at Lessee’s sole cost and
expense. All such liabilities, including reasonable attorney’s fees and court
costs, shall be a demand obligation owing by Lessee to Lessor. Lessee’s
obligations under this paragraph shall survive the termination or expiration of
this Lease.
16. LESSOR’S INDEMNIFICATION. Lessor shall indemnify, and hold and save Lessee,
its affiliates, agents, and their respective employees (“Indemnitees”) harmless
from all fines, losses, costs, expenses, liabilities, claims, demands, actions,
damages and judgments suffered by, recovered from or asserted against the
Indemnitee, of every kind and nature, resulting from any breach, violation or
nonperformance by Lessor of any provisions of this lease; or from injury or
damage to person or property incident to, arising out of, or caused (proximately
or remotely, in whole or part) by any negligence or misconduct by Lessor or any
agent or any of their employees, or in any other way from their management or
use of the Office Building. If any such proceeding is brought against an
Indemnitee, Lessor will retain counsel to defend Indemnitee at lessor’s sole
cost and expense. All such liabilities, including reasonable attorney’s fees and
court costs, shall be a demand obligation owing by Lessor to Lessee. Lessor’s
obligations under this paragraph shall survive the termination or expiration of
this Lease.
17. WAIVER OF SUBROGATION. Lessor and Lessee hereby waive and release each other
from any and all right of recovery, claim, action or cause of action, against
each other, their agents, officers and employees, for any loss or damage that
may occur to the Premises, improvements to the Office Building, or personal
property within the Office Building, by reason of fire, acts of terrorism or
forces majeure, regardless of cause or origin, including negligence of Lessor or
Lessee and their agents, officers and employees. At all times during the term,
Lessor shall, at its expense, carry fire and extended coverage insurance on the
Office Building endorsed to show that any right of recovery against Lessee has
been waived. Lessor and Lessee shall look solely to their own insurance in the
event of destruction or damage to the personal property of either by reason of
fire. Lessor and Lessee each agree to notify their present or future insurer or
insurers that in the event of fire, each has waived subrogation against the
other during the entire term of this Lease, for loss of or damage to personal
property, and to furnish satisfactory evidence showing that said notice of such
waiver has been given. Lessor and Lessee each hereby agrees to indemnify and to
hold the other harmless for any loss sustained because of the other’s failure to
carry out the obligations provided in this Lease relating to the waiver of
subrogation.
18. INSURANCE. Lessee agrees to carry, at Lessee’s expense, comprehensive
general liability insurance on the Premises in the amount of $1,000,000 combined
single limits for bodily injury and property damage, and excess umbrella
liability insurance in the amount of $10,000,000. Lessee shall furnish to
Lessor, on its request, a certificate to show that such insurance is in force.
Lessee reserves the right to self-insure with respect to any other property
damage, plate glass or casualty coverage required by the Lessor.
Lessor covenants and agrees that during the term, Lessor will carry and maintain
the following insurance for the Office Building, at Lessor’s sole expense:
General comprehensive public liability insurance covering the Common Areas
against claims for personal or bodily injury or death or property damage
occurring upon, in or about the Common Areas (including contractual, indemnity
and liability coverage to cover Lessor’s indemnities), such insurance to afford
protection to the limit of not less than $5,000,000 combined single limit or
such higher limits as Lessor may elect, at its option, to carry from time to
tine, on an occurrence basis, in respect to injury or death to any number of
persons and broad form property damage arising out of any one (1) occurrence,
operations hazard, owner’s protective

 

 



--------------------------------------------------------------------------------



 



Page 15
coverage, contractual liability, with a cross liability clause and a
severability of interest clause to cover Lessor’s indemnities, with a
commercially reasonable deductible.
Property insurance on all-risk extended coverage basis (including coverage
against fire, wind, tornado, or other similar acts of nature, terrorism,
vandalism, malicious mischief, water damage and sprinkler leakage) covering the
Office Building in an amount not less than one hundred percent (100%) of full
replacement cost thereof, subject to a commercially reasonable deductible.
Such other insurance as Lessor may elect, at its option, to carry and maintain
from time to time.
This insurance coverage shall extend to any liability of each party arising out
of the indemnities provided for in this Lease. Each party shall name the other
party as an additional insured on said policy and shall deposit the policy or
policies of such insurance, or certificates thereof, with the other party,
within ten (10) days prior to the Commencement Date. Each party’s insurer under
the policies required hereunder shall agree by endorsement on the policy issued
by it or by independent instrument that it will give the other party thirty
(30) days’ prior written notice before said policy or policies shall be altered
or canceled.
19. DAMAGE OR DESTRUCTION.
(a) Insured Casualty: If the Office Building or other improvements of which the
Premises are a part shall be damaged or destroyed by fire, acts of terrorism, or
other casualty fully covered by Lessor’s fire and extended insurance, Lessor
shall proceed promptly and with all reasonable diligence to repair and restore
the Office Building and other improvements so damaged or destroyed to the
condition the same were immediately prior to such damage or destruction, with
such changes, if any, as Lessor and Lessee may agree upon. If the Premises are
rendered partially or totally uninhabitable as a result of such casualty, then
to the extent the Premises are rendered uninhabitable, the Base Rent and
Additional Rent shall be proportionately abated until the Lessor has completed
such repair, reconstruction or restoration and Lessee has reopened for business
subsequent to any casualty occurring in the Premises. Lessor shall notify Lessee
of its intention to restore the Premises within thirty (30) days of such
casualty. If the Premises and other improvements are not repaired and restored
in accordance with this paragraph within ninety (90) days after said damage or
destruction, or if Lessor has not begun to make said repairs or restoration
within ninety (90) days, then Lessee or Lessor may at its sole option terminate
this Lease forthwith, without further obligation or penalty of any kind, and
such termination shall be effective as of the date of such casualty.
(b) Uninsured Casualty: If the Office Building or other improvements of which
the Premises are a part shall be damaged or destroyed by fire or other casualty
not fully covered by Lessor’s fire and extended insurance, Lessor shall have the
option to terminate this Lease, or repair and restore the Premises to
substantially the same condition as existed on the date the Lessor delivered
original possession of the Premises to Lessee. In the event Lessor has agreed to
rebuild and restore the Premises, this Lease shall continue in full force and
effect and there shall be a proportionate abatement of Base Rent and Additional
Rent payable under this Lease based on the amount of leasable square footage of
the Premises that is uninhabitable. Lessor shall notify Lessee of its intention
to restore the Premises within thirty (30) days of such casualty. If the
Premises and other improvements are not repaired and restored in accordance with
this paragraph within ninety (90) days after said damage or destruction, or if
Lessor has not begun to make said repairs or restoration within ninety
(90) days, then Lessee or Lessor may at its sole option terminate this Lease
forthwith, without further obligation or penalty of any kind, and such
termination shall be effective as of the date of such casualty.
20. EMINENT DOMAIN. In the event the Office Building or any part thereof shall
be taken or condemned either permanently or temporarily for any public or
quasi-public use or purpose

 

 



--------------------------------------------------------------------------------



 



Page 16
by any authority in appropriation proceedings or by any right of eminent domain,
the entire compensation award therefor, including, but not limited to, all
damages as compensation for diminution in value of the leasehold, reversion and
fee, shall belong to the Lessor without any deduction therefrom for any present
or future estate of Lessee, and Lessee hereby assigns to Lessor all its right,
title and interest to any such award. However, Lessee shall have the right, to
the extent permitted by law, to interpose and prosecute an independent claim
against such authority for Lessee’s loss of business, the value of its
leasehold, relocation expenses, and for the value of Lessee’s alterations,
fixtures and improvements, together with Lessee’s cost of installation thereof.
In the event of a taking under the power of eminent domain of more than
(i) thirty percent (30%) of the Common Areas, or (ii) fifty percent (50%) of the
floor area of the Office Building (as constituted prior to such taking) either
Lessor or Lessee shall have the right to terminate this Lease without penalty by
notice in writing given within ninety (90) days after the condemning authority
takes possession, in which event all rents and other charges shall be prorated
as of the date of such termination. In the event ten percent (10%) or more of
the premises are taken, or the taking materially impairs 1) Lessee’s ability to
operate its business, 2) Lessee’s access to the Premises, or 3) Lessee’s access
to parking granted in this Lease, Lessee shall have the sole option of
terminating this Lease without penalty or obligation of any kind.
In the event of a taking of any portion of the Premises not resulting in a
termination of this Lease, Lessor shall restore the Premises to the condition
that existed immediately before the taking, and this Lease shall continue in
effect with respect to the balance of the premises, with a reduction of rent in
proportion to the portion of the Premises taken.
21. LESSOR’S ACCESS. Lessor may enter any part of the Premises at all reasonable
hours and upon reasonable notice so as not to unduly disrupt Lessee’s business
operations (or, in any emergency or suspected emergency, at any hour and without
notice), to (a) inspect, test, clean, or make repairs, alterations and additions
to the Office Building or the Premises as Lessor believes appropriate; (b)
provide any service which Lessor is now or hereafter obligated to furnish to
Lessees of the Office Building; or (c) show the Premises to actual or
prospective lenders, purchasers. Rent will not abate because of Lessor’s entry.
22. SURRENDER OF PREMISES. As soon as its right to possession ends, Lessee will
surrender the Premises to Lessor in as good repair and condition as when Lessee
first occupied except for reasonable wear and tear and for damage or destruction
by fire or other casualty, and will concurrently deliver to Lessor all keys to
the Premises. If possession is not immediately surrendered, Lessor may enter
upon and take possession of the Premises and expel or remove Lessee and any
other person who may be occupying them, or any part thereof, without incurring
any civil or criminal liability.
(a) Leasehold Improvements and Fixtures: Upon surrendering the Premises, Lessee
will remove any parts specified by Lessor of the initial construction done under
Exhibit D and G, alterations and personal property in or upon the Premises,
provided, however, that Lessee shall not be required to remove any of said
construction or alteration if at the time Lessor approved the same, Lessor did
not notify Lessee that it reserved the right to require Lessee to remove same
upon surrender of Premises. Except where Lessor requires removal, Lessee (if it
is not in default beyond any applicable cure period) may elect whether to remove
each item of moveable office furniture and equipment in the Premises not
attached to the Office Building, but all initial construction and alterations
will remain without compensation to Lessee. All removals by Lessee will be
accomplished in a good and workmanlike manner so as not to damage any portion of
the Office Building, and Lessee will promptly repair and restore all damage
done. If Lessee does not remove any property which it has the right or duty to
remove, Lessor may immediately either claim it as abandoned property, or remove,
store and dispose of it in any manner Lessor may choose, at Lessee’s cost and
without liability to Lessee or any other party.

 

 



--------------------------------------------------------------------------------



 



Page 17
(b) Holding Over: If Lessee does not surrender the Premises as required, this
creates a tenancy at sufferance only, on all terms of this lease except that
Lessee will have no right to renew, extend, or expand and the monthly rental
will be one and one-half the total amount payable by Lessee during the last full
calendar month before holding over. Nothing other than a written agreement
(executed by both parties) will create any other relationship, notwithstanding
any course of dealing.
23. DEFAULT AND REMEDIES.
(a) Events of Default — Lessee: If any one or more of the following events shall
occur, the Lessee shall be deemed in default. All notices of default must be
hand delivered or sent via Certified Mail-Return Receipt Requested, overnight
mail with proof of delivery provided, or by facsimile, as provided in this
Lease.
(i) Lessee fails to pay rent within ten (10) days after receipt of written
notification by Lessor.
(ii) Lessee fails to pay any other charge within thirty (30) days after receipt
of written notification by Lessor.
(iii) If Lessee fails to perform any of Lessee’s non-monetary obligations under
this Lease for a period of thirty (30) days after receipt of written notice from
Lessor; provided that if more than thirty (30) days are required to complete
such performance, Lessee shall not be in default if Lessee commences such
performance within the thirty (30) day period and thereafter diligently pursues
its completion.
(iv) (a) If Lessee makes a general assignment or general arrangement for the
benefit of creditors; (b) if a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed by or against Lessee and is not
dismissed within thirty (30) days; (c) if a trustee or receiver is appointed to
take possession of substantially all of Lessee’s assets located at the property
or of Lessee’s interest in this Lease and possession is not restored to Lessee
within thirty (30) days; or (d) if substantially all of Lessee’s assets located
at the property or of Lessee’s interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
thirty (30) days. If a court of competent jurisdiction determines that any of
the acts described in this subparagraph is not a default under this Lease, and a
trustee is appointed to take possession (or if Lessee remains a debtor in
possession) and such trustee or Lessee transfers Lessee’s interest hereunder,
then Lessor shall receive, as Additional Rent, the excess, if any, of the rent
(or any other consideration) paid in connection with such assignment or sublease
over the rent payable by Lessee under this Lease.
(v) If any guarantor of the Lease revokes or otherwise terminates, or purports
to revoke or otherwise terminate, any guaranty of all or any portion of Lessee’s
obligations under the Lease. Unless otherwise expressly provided, no guaranty of
the Lease is revocable.
(vi) Lessee shall not do or permit to be done anything which creates a lien upon
the Premises and shall have any liens removed (or bonded for the amount of the
lien if contested) within thirty (30) days after receipt of written notice from
Lessor.
(vii) Lessee shall abandon the Premises, or fail or cease to operate or
otherwise cease to conduct business from the Premises for a period longer than
thirty (30) days, provided that Lessee also fails to pay rent or other charges
within any applicable grace period, or use or permit or suffer the use of the
Premises for any purpose other than as set forth, make a bulk sale of its goods
and assets, or move, commence, attempt or threaten to move its goods, chattels
and equipment out of the Premises other than in the routine course of its
business

 

 



--------------------------------------------------------------------------------



 



Page 18
(b) Remedies of Default — Lessor: On the occurrence of any material default by
Lessee, Lessor may, at any time after the expiration of due written notice as
provided for in this Lease, pursue the following remedies:
In the event of any default or breach by the Lessee, the Lessor may at any time
thereafter, with notice and without limiting the Lessor in the exercise of any
right or remedy which the Lessor may have by reason of such default:
Terminate the Lessee’s right to possession of the Premises by any lawful means
in which case this Lease terminates and the Lessee will immediately surrender
possession of the Premises to the Lessor. In such event, Lessor will be entitled
to recover from the Lessee all damages incurred by the Lessor by reason of the
Lessee’s default including, but not limited to Any other amount, and court
costs, necessary to compensate Lessor for all detriment proximately caused by
Lessee’s breach of its obligations under this Lease, or which in the ordinary
course of events would be likely to result therefrom, including, without
limitation: (a) expenses for cleaning, repairing or restoring the Premises,
(b) expenses for altering, remodeling or otherwise improving the Premises for
the purpose of reletting the Premises, (c) brokers’ fees and commissions,
advertising costs and other expenses of reletting the Premises, (d) costs of
carrying the Premises such as taxes, insurance premiums, utilities and security
precautions, (e) expenses of retaking possession of the Premises, (f) attorney’s
fees and court costs, (g  Unpaid installments of Rent or other sums will bear
interest from the date due at the lesser rate of 12% per annum or the maximum
allowed by law.
Notwithstanding anything to the contrary above, Lessor agrees to use its
reasonable efforts, in good faith, to mitigate its damages upon occurrence of
any event of default by Lessee hereunder and/or in connection with the exercise
of any rights or remedies by Lessor provided for in this Lease.
(c) Rights Cumulative: The rights, powers and remedies of either party contained
in this Lease are cumulative; and no one of them is exclusive of the others or
exclusive of any rights, powers or remedies allowed either party by law and
shall not affect the right of either party to pursue any other equitable or
legal remedy to which either party may be entitled as long as any remedy remains
unremedied, unsatisfied or undischarged.
(d) No Exemplary or Punitive Damages: In no event shall Lessee or Lessor be
subject to any exemplary or punitive damages arising out of failure to perform
as agreed in this lease.
(e) No Waiver: Lessor’s failure to insist on strict compliance with any term
hereof or to exercise any right or remedy, does not waive the same. Waiver or
any agreement regarding any breach does not affect any subsequent or other
breach, unless so stated. A receipt by Lessor of any rent with knowledge of the
breach of any covenant or agreement contained in this lease shall not be a
waiver of the breach, and no waiver by Lessor of any violation or provisions of
this lease shall be effective unless expressed in writing and signed by Lessor.
Payment by Lessee or receipt by Lessor of a lesser amount than due under this
lease may be applied to such of Lessee’s obligations as Lessor elects.
(f) Lessor’s Default: Lessee shall give written notice of any failure by Lessor
to perform Lessor’s obligations under this Lease to Lessor. Lessor shall not be
in default under this Lease unless Lessor fails to cure such non-performance
within thirty (30) days after receipt of Lessee’s notice; provided, however,
that if such non-performance reasonably requires more than thirty (30) days to
cure, Lessor shall not be in default if such cure is commenced within such
thirty (30) day period and thereafter diligently pursued to completion. All
notices of default must be hand delivered or sent via Certified Mail Return
Receipt Requested, overnight mail with proof of delivery provided, or by
facsimile as provided in this Lease.

 

 



--------------------------------------------------------------------------------



 



Page 19
(g) Lessee’s Remedies: On the occurrence of any default by Lessor, as described
in the paragraph above, Lessee may, pursue the following remedies:

  (i)  
cure such default and deduct from the rent any expenses incurred to perform such
cure and any damages sustained by Lessee as a result of Lessor’s breach; or
    (ii)  
terminate the Lease.

Lessee’s remedies set forth in this paragraph are in addition to any remedies
set forth in Paragraph 5(c) of this Lease.
24. ATTORNEY’S FEES. If either party prevails in any litigation between the
parties arising under this Lease or the relationship it creates, the
non-prevailing party will on demand pay or reimburse the prevailing party’s
reasonable attorney’s fees, costs and expenses.
25. WAIVER BY LESSEE. Except as otherwise set forth in this lease, Lessee waives
and surrenders any right and privilege which it may now or hereafter have to
redeem the Premises or to have a continuance of this Lease after termination of
the lease, Lessee’s right of occupancy or the term.
26. SUBORDINATION TO MORTGAGE. This Lease and all rights of Lessee under this
Lease shall be subject and subordinate to the lien of existing mortgages and of
mortgages, any ground or underlying lease covering any part of the Office
Building, any applicable laws, rules, statutes and ordinances of any
governmental authority having jurisdiction, and all utility easements and
agreement which hereafter may be made a lien on the leased property provided,
however, that Lessee’s rights and privileges under this Lease or any renewal or
extension thereof shall not be diminished or interfered with by the mortgagee or
any purchaser upon foreclosure or sale. An assignment or transfer by the Lessor
will not relieve the Lessor from any liability which has already occurred and
exists, whether known or unknown as of the date of the transfer, unless such
liability is specifically assumed by the assignee or transferee.
27. NOTICE TO LESSOR AND MORTGAGEE. Lessee shall not sue Lessor for damages or
exercise any right to terminate until it gives written notice to any Mortgagee
whose name and address have been furnished to Lessee, and at least thirty
(30) days for remedying the act or omission giving rise to such suit has elapsed
following the giving of the notice, without the same being remedied. During that
time Lessor shall not be considered in default, and Lessor and/or Mortgagee
and/or their employees may enter the Premises and do therein whatever may be
necessary to remedy the act or omission.
28. ESTOPPEL CERTIFICATE. Lessee agrees at any time, upon not less than fifteen
(15) days prior written notice from the Lessor, to execute a certificate in the
form attached hereto as Exhibit F stating that this Lease is in full force and
effect or, if there has been modifications, Lessee or Lessor shall state that
the same is in full force as modified, the dates to which the Base Rent and
other charges have been paid in pursuance to this Lease and such other
certification concerning the Lease as may be reasonably required by Lessor or
Lessor’s mortgagee. Lessee further agrees that said statement may be relied upon
by any prospective purchaser or assignee of any mortgage of the Premises
provided, however, that nothing contained in the certificate executed by Lessee
shall modify the terms of this Lease.
29. PAYMENTS AND NOTICES. All notices to Lessor pursuant to this Lease shall be
in writing and shall be hand delivered or sent by Certified Mail — Return
Receipt Requested, overnight mail with proof of delivery provided, or by
facsimile to Lessor at 800 Walnut Street, Des Moines, Iowa 50309-3636, Attn:
Corporate Properties Group MAC Code- F4030-082,

 

 



--------------------------------------------------------------------------------



 



Page 20
Facsimile No. (515) 557-7463 or to such other address as the parties hereto may
from time to time designate in writing. All notices to Lessee pursuant to this
Lease shall be in writing and shall be hand delivered at the Premises or sent by
Certified Mail — Return Receipt Requested, overnight mail with proof of delivery
provided, or by facsimile to Lessee at 907 Walnut Street, Des Moines, Iowa
50309, Facsimile No. (515) 699-1210,or to such other address as the parties
hereto may from time to time designate in writing, Notice shall be considered
given on the date hand delivered, mailed or faxed, unless provided otherwise
herein.
30. RIGHTS RESERVED BY LESSOR. In addition to other rights retained or reserved,
Lessor reserves the following rights exercisable without notice and without
liability to Lessee and without effecting an eviction, constructive or actual,
or in any way diminishing Lessee’s obligations; (a) to change the name or street
address of the Office Building or any part of it; (b) to install, affix and
maintain, modify or remove any and all signs on the exterior or interior of the
Office Building; (c) to approve, prior to installation by Lessee, all types of
interior and exterior window treatments, and to control all internal lighting
that may be visible from the exterior of the Office Building; (d) the exclusive
right to reasonably designate, limit, and restrict any service in or to the
Office Building or its Lessees, provided that any such designations, limits or
restrictions shall not impair any services required for Lessee’s business
operation; (e) to keep, and to use in appropriate instances, keys to all doors
within and into the Premises (no locks shall be changed or added without the
prior written consent of Lessor, which shall not be unreasonably withheld or
delayed); (f) to decorate and make repairs, alterations, additions, changes or
improvements whether structural or otherwise (specifically including, without
limitation those in conjunction with Lessor’s construction of additional
buildings or improvements) in and about any part of the Office Building, and to
enter the Premises for these purposes and, during such work, to temporarily
close doors, entryways, public spaces and corridors in the Office Building, to
interrupt or temporarily suspend building services and facilities and to change
the arrangement and location of entrances or passageways, windows, doors and
doorways, corridors, elevators, stairs, toilets, or other public parts of the
Office Building; (g) to approve the weight, size and location of safes and other
heavy equipment and articles in and about the Premises and the Office Building,
and to require all such items and furniture to be moved into and out of the
Office Building and the Premises only at times and in manner as Lessor directs
(movement of Lessee’s property is entirely at the risk and responsibility of
Lessee, and Lessor reserves the right to require permits before allowing any
property to be moved into or out of the Office Building); (h) to have access for
Lessor and other Lessees of the Office Building to any mail chutes located on
the Premises according to the rules of the United States Postal Service; and (i)
to take all reasonable measures Lessor considers advisable for the security of
the Office Building and its occupants.
31. BROKERS. Lessor and Lessee each represent and warrant to one another that
they have not dealt with any broker, finder, like agent, or consultant who is or
may be entitled to a commission or fee on account of this Lease. Each party (the
“Indemnifying Party”) shall indemnify, defend, and hold harmless the other party
(the “Indemnified Party”) from and against any claim for a commission or other
fee or compensation by any person or firm who or which alleges to have dealt
with the Indemnifying Party in connection with this Lease, together with any and
all loss, cost, damage, liability or expense (including, without limitation,
reasonable attorneys’ fees and costs) incurred by the Indemnified Party arising
out of or in connection with such claim.
32. MISCELLANEOUS PROVISIONS.
(a) QUIET ENJOYMENT. So long as Lessee is not in breach of its duty to pay rent,
or in the performance of any of its other covenants and agreements hereunder,
beyond the applicable grace periods, Lessee shall peaceably and quietly have,
hold and enjoy the Premises, and all rights, covenants, appurtenances and
privileges pertaining thereto, from and after the Commencement Date hereof and
throughout the term of this Lease, without interference by Lessor or anyone
claiming by, through or under Lessor.

 

 



--------------------------------------------------------------------------------



 



Page 21
(b) EARLY TERMINATION. After the first sixty (60) months of the initial Lease
Term have elapsed, and further provided Lessee has given Lessor written notice
of its intent to quit the Premises at least six (6) months in advance, the
Lessee at its sole option, may cancel this Lease with respect to the entire
premises, the portion of the Premises located on the third floor, or the portion
of the Premises located on the second floor, at any time during the remaining
term hereof. If Lessee cancels this Lease as to all or any portion of the
Premises under this paragraph, Lessee shall compete the following prior to
surrendering the space to Lessor: (a) Lessee shall repair any damage resulting
therefrom (ordinary wear and tear excepted) to the vacated portion of the
Premises, and (b) if requested, restore at Lessee’s expense the vacated portion
of the Premises to match all other original floor plates as set forth on
Exhibit E and G attached hereto which shall describe in detail Lessor’s finished
space, all to Lessor’s architect’s approval. In addition, Lessee shall pay the
Lessor the following as a termination charge:
If Lessee exercises its sole option to cancel this lease in the fifth (5th)
through the end of the fifteenth (15th) year of the initial Lease Term; Lessee
shall pay Lessor upon written notice a termination charge equal to:
Six (6) months Base Rent for the portion of the Premises to which the
cancellation applies; plus
The actual costs incurred, if any, to restore the portion of the Premises to
which the cancellation applies to match all other original floor plates, as set
forth on Exhibit E and G attached hereto which shall describe in detail Lessor’s
finished space, all to Lessor’s architects approval; plus
The unamortized portion of Lessee’s improvement cost, which shall be $40.00 per
square foot multiplied by the finalized square footage of the Premises to which
the cancellation applies, and which shall be amortized over a period of
240 months commencing on the Commencement date bearing an interest rate equal to
a corporate bond with a similar rating of Lessee upon the Commencement Date.
If Lessee exercises its sole option to cancer this lease in the sixteenth (16th)
year through the last year of the initial Lease Term; Lessee shall pay Lessor
upon written notice a termination charge equal to:
Three (3) months Base Rent for the portion of the Premises to which the
cancellation applies, plus
The actual costs incurred, if any, restore the portion of the Premises to which
the cancellation applies to match all other original floor plates, as set forth
on Exhibit E and G attached hereto, all to Lessor’s architects approval; plus
The unamortized portion of Lessee’s improvement cost, which shall be $40.00 per
square foot multiplied by the finalized square footage of the portion of the
Premises to which the cancellation applies, and which shall be amortized over a
period of 240 months commencing on the Commencement date bearing an interest
rate equal to a corporate bond with a similar rating of Lessee upon the
Commencement Date.
(c) HANDICAP REQUIREMENTS: During the term of this Lease thereof, and except for
any interior improvements installed by the Lessee, the Lessor shall, at its sole
expense, be responsible for any modification or addition required to the Office
Building (not including Lessee’s Premises) and the Common Areas associated with
the property, which may be required in compliance the American Disability Act
(ADA) or any related federal, state or local legislation regarding the removal
of physical barriers or providing access for the disabled. Any costs incurred by
the Lessor in complying with such requirements shall be at the Lessor’s expense
and shall not be passed through to the Lessee. Lessee shall be responsible at
its

 

 



--------------------------------------------------------------------------------



 



Page 22
expense for the compliance with the requirements of the ADA in the construction
and operation of its Premises or any modifications to the interior of its
Premises required by the ADA by the nature or manner of Lessee’s business
operation or any modifications to the interior of its Premises or Common Areas
as required by the ADA due to special needs of Lessee’s employees or invitees.
Lessee agrees to protect, defend, indemnify and hold Lessor, and its officers,
directors, employees, and agents harmless from the cost of compliance with the
requirements of the ADA that are Lessee’s responsibility stated above and from
any damages, liabilities, charges, fines, penalties and expenses which arise
from noncompliance or claims of noncompliance with the requirements of the ADA
that are Lessee’s responsibility stated above. Lessor agrees to protect, defend,
indemnify and hold Lessee, and its officers, directors, employees, and agents
harmless from the cost of compliance with the requirements of the ADA that are
Lessor’s responsibility stated above and from any damages, liabilities, charges,
fines, penalties and expenses which arise from noncompliance or claims of
noncompliance with the requirements of the ADA that are Lessor’s responsibility
stated above.
(d) MEDICAL AND/OR HAZARDOUS MATERIALS: As used in this Lease, the term
“Hazardous Materials” means any flammable item or explosive; radioactive
material; hazardous or toxic substance, material, waste or related materials,
including any substances defined as or included in the definition of “hazardous
substances” or “hazardous wastes” or “hazardous materials” or “toxic substances”
now or subsequently regulated under any applicable Laws; and any other
substance, mixture, material or waste which is toxic, ignitable, reactive, or
corrosive, regardless of whether the same is regulated by any Laws and
including, without limitation, any petroleum-based product, paint, solvent,
lead, cyanide, DDT, printing ink, acid, pesticide, ammonia compound and other
chemical products, asbestos, PCBs and similar compounds; any different or
similar products and materials which are subsequently found to have adverse
effects on the environment or the health and safety of persons; and any
substance whose nature and/or quantity or existence, use, manufacture or effect
render it subject to federal, state, or local Laws or investigation, remediation
or removal as potentially injurious to public health or welfare. All applicable
Laws related to Hazardous Materials are referred to in this Lease as
“Environmental Laws”.
Lessee shall not cause or permit any Hazardous Materials to be used, stored,
manufactured, handled, treated, generated, disposed of, discharged, or
transported (collectively, “Hazardous Materials Activities”) on, under or about
the Premises or the Office Building, except in the minimum quantities as are
customary and usual in connection with Lessee’s Permitted Use. Without limiting
the generality of the foregoing, Lessee shall, at its sole cost and expense,
strictly comply with all Environmental Laws applicable to any Hazardous
Materials on, under or about the Premises or the Office Building as a result of,
arising out of or in connection with; or related to any Hazardous Materials
Activities of Lessee or any other act or omission of Lessee.
Lessee shall indemnify, defend, and hold harmless Lessor and Lessor’s agents
employees, servants, shareholders, and partners (collectively, “Lessor
Indemnitees”) from and against any and all loss, cost, damage, claim, liability
fine, judgment, penalty, or expense (including without limitation attorneys’
fees and costs) as a result of, arising out of or in connection with or related
to any Hazardous Materials Activities of Lessee or any Lessee Parties. The above
indemnification includes, without limitation, any and all costs incurred because
of any investigation of the Premises or the Office Building or the land
underlying the same or adjacent to the same or any related cleanup, removal or
restoration mandated by any Federal, state or local governmental or
quasi-governmental agency or political subdivision. If Lessee or any Lessee
Parties cause or permit the presence of any Hazardous Materials on or about the
Premises or the Office Building that results in contamination, without limiting
the generality of anything contained herein, Lessee shall promptly, at its sole
cost and expense, take any and all necessary actions to return the Premises and
the Office Building to the condition existing prior to the presence of any such

 

 



--------------------------------------------------------------------------------



 



Page 23
Hazardous Materials thereon. Lessee shall first obtain Lessor’s approval for any
such remedial action. All covenants of Lessee and Lessee’s indemnification shall
survive the expiration or earlier termination of this Lease.
In the event of any spill or release of or the presence of any Hazardous
Materials affecting the Office Building, whether or not the same originates or
emanates from the Premises, Lessor shall have the right to take any and all
remedial or emergency action with respect thereto as Lessor shall deem necessary
or advisable, in its sole and absolute discretion. To the extent that Lessee has
caused or contributed to any spill or release or the presence of any such
Hazardous Materials, Lessee shall immediately reimburse Lessor for any costs
incurred by Lessor as a result of, arising out of or in connection with, or
related to any such action by Lessor, together with interest at a rate of 18%
from the date such costs are incurred by Lessor.
(e) LATE PAYMENTS: If any rent or sums due hereunder are not paid within ten
(10) days after they are due and payable, Lessee shall pay Interest from the
date due until paid at eighteen percent (18%) per annum, compounded monthly (but
not more in total than the maximum amount permitted by law.
(f) INVOICES: Lessee will promptly notify Lessor of any dispute it may have
regarding Lessor’s invoices. If Lessee does not notify Lessor within thirty
(30) days after receiving the invoice, it is conclusively deemed to have agreed
to the invoice and the underlying facts. Notwithstanding the foregoing, Lessor
shall reimburse Lessee for any amounts that are determined to be overcharges
pursuant to an audit as provided in Paragraph 4(e).
(g) BUSINESS DAYS AND HOURS; HOLIDAYS: “Business Days” means Monday through
Friday and on Saturdays from 8:00 a.m. to 5:00 p.m. (except for holidays);
normal business hours mean 7:00 a.m. to 6:00 p.m. on business days; and holidays
means those days designated by the government of the United states as the
holidays for New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day.
(h) FORCE MAJEURE: When action is to be taken by either party, except for
payment of rent or other charges by Lessee, such party shall not be liable or
responsible for any delays due to strikes, riots, acts of god, or war, which are
beyond the control of Lessor (and any such delays are excluded from the
computation of any period of time prescribed for such action). Subject to the
preceding sentence, time is of the essence of every part of this lease.
(i) TITLES: Titles and paragraph headings are for convenient reference and are
not a part of this Lease.
(j) PRIOR AGREEMENTS: The terms and conditions of this Lease supersede those of
any previous agreement between the parties concerning the Premises and
constitute the sole agreement of the parties with respect to the Premises.
(k) SUCCESSORS: This Lease and all of the terms and conditions contained herein
shall be binding upon and shall inure to the benefit of the parties hereto,
their heirs, executors, administrators, successors and assigns.
(l) RECORDING OF SHORT FORM LEASE: Lessor or Lessee shall have the option to
prepare a memorandum or short form of this Lease for the purpose of recordation.
Said memorandum or short form of this Lease shall describe the parties, the
Premises and the term of this Lease by reference. Upon such request, the party
requesting recordation shall pay all recording fees, revenue stamps, taxes and
similar costs with regard thereto.
(m) CONDITIONS SUBSEQUENT: In the event Lessee shall not have sold and conveyed
marketable title to the land located at 823 Walnut Street to Lessor, upon terms
and conditions

 

 



--------------------------------------------------------------------------------



 



Page 24
acceptable to both parties on or before April 27, 2004, Lessor or Lessee may
declare by written notice to the other party this Lease null and void and
neither party shall have any further obligation or liability to the other under
this Lease Agreement.
(n) PERSONAL LIABILITY: Notwithstanding anything in this lease to the contrary,
or any applicable law, the person or persons executing this Lease on behalf of
the Lessor shall incur no personal liability with respect to Lessor’s
obligations or performance under the Lease.
(o) GOVERNING LAW: This Lease shall be governed by and construed pursuant to the
laws of the State of Iowa.
IN WITNESS WHEREOF, the parties hereto have executed this agreement in
triplicate on the day and year first above written.

              LESSOR:   LESSEE:
 
            WELLS FARGO FINANCIAL, INC.   FEDERAL HOME LOAN BANK OF DES MOINES
 
           
By:
  -s- [c70287c7028708.gif]   By:   -s- Patrick J. Conway [c70287c7028709.gif]
 
           
 
           
Title:
  Vice President   Title:   President & CEO
 
           
 
           
Date:
  4-27-04   Date:   3/27/04
 
           
 
           
 
      By:   -s- Amy E. Angle [c70287c7028710.gif]
 
           
 
           
 
      Title:   Senior Vice President
 
           
 
           
 
      Date:   3/27/04
 
           

 

 



--------------------------------------------------------------------------------



 



Page 25
EXHIBIT “A”
NOTICE OF SQUARE FOOTAGE REQUIREMENT

 

 



--------------------------------------------------------------------------------



 



Page 26
EXHIBIT “B”
NOTICE OF LEASE COMMENCEMENT DATE

 

 



--------------------------------------------------------------------------------



 



Page 27
EXHIBIT “C”
LESSEE’S WORK LETTER

PART I.   SCHEDULE OF CRITICAL EVENTS

Set forth below is a schedule of certain critical events (“Critical Events”)
relating to Lessor’s and Lessee’s obligations with respect to construction and
erection of the Lessor’s Work. These events and the respective obligations of
Lessor and Lessee are more fully described in PARTS II through VII below. All
Critical Events are subject to extension for “Force Majeure” as defined in
Section 33(h) of the Lease.

         
EVENTS
  RESPONSIBLE PARTY   DUE DATE
 
       
 
       
Lease Execution Date
  Lessor/Lessee   April 6, 2004
 
       
Premises Delineation Plan Date
  Lessor   March 31, 2004
 
       
Lessee Space Plan
  Lessee   June 30, 2004
Delivery Date (Lessee furniture and interior space layout/design)
 
       
Space Plan Approval Date
  Lessor   July 15, 2004
 
       
Lessee Improvement
  Lessee   October 1, 2004
Construction Drawings
       
 
       
Lessee Improvement Construction
  Lessor   October 31, 2004
Drawing Approval Date
       
 
       
Lessee’s Space Delivery Date
  Lessor   January 1, 2007

Lessee’s Improvement Work Substantial Completion Date (30 Days after Lessee
Space Delivery Date)

PART II.   LESSOR AND LESSEE PRE-CONSTRUCTION OBLIGATIONS

A.   As soon as reasonably possible on or before the date described above,
Lessor shall provide Lessee with a Premises Delineation Plan showing the
location, shape, and approximate size of the Premises. It is understood and
agreed by both parties, that this plan may fluctuate somewhat as the building
design is finalized.

B.   Lessor will perform the interior improvements on behalf of the Lessee as
described in this Exhibit “C”. As part of the Base Rent, the Lessor will provide
Lessee interior improvements to be of the same quality, materials, and level of
finish as that of the other finished office floors in the building to be
occupied by Lessor. Lessee understands and agrees that although the specific
interior improvements are not yet determined, they will be of the same general
level of finish and quality workmanship as that of a typical finished office
floor in the recently completed Wells Fargo Financial Skyview Building located
at 800 Walnut Street, Des Moines, IA. Said improvements shall be herein referred
to as Lessor’s Building Standards. Lessee will hire the Lessor’s architect to
prepare all necessary plans and work specifications for the improvements to the

 

 



--------------------------------------------------------------------------------



 



Page 28

    Premises in accordance with the Lessor’s Building Standards. These plans
will include any changes to the Lessor’s Building Standards required by Lessee.
Prior to the Space Plan Delivery Date (described in PART I above) Lessee shall
deliver Lessee’s Space Plans including the information described in PART IV
below, together with other relevant information and written instructions
relating thereto which are reasonably required by the Lessor for review and
approval. Said Lessee Space Plan must integrate the basic core design that is
determined by the Lessor and Lessor’s Architect. Furthermore, Lessee understands
and agrees that the Office Building will be designed for open office use and
that any improvements requested by. Lessee that would affect the overall design
of the Shell and Core will not be permitted and any changes required to the
mechanical/electrical systems and other services must be first approved by
Lessor. Lessee agrees to provide Lessor on or before April 5, 2004, information
on any special requirements Lessee has that would affect the
mechanical/electrical systems such as supplemental cooling needs,
UPS/Generators, and security. Lessor shall reserve the right to approve any
required modifications, which approval shall not be unreasonably withheld or
delayed. Any additional costs as a result of “special requirements” approved by
Lessor shall be borne solely by the Lessee. Unless approved by Lessor, Lessee’s
improvements shall not differ from that of a typical finished office floor for
the Office Building. Initial Space Plans shall be submitted to Lessor by the
date indicated in Part I above. Lessor shall either approve or disapprove said
improvements which differ from building standard within 30 days of submission,
and such approval shall not be unreasonably withheld or delayed. If
modifications are required to the plans to meet Lessor’s approval, Lessor’s
Architect shall revise the plans to incorporate said changes/modifications and
resubmit to Lessor for approval. The process shall continue until the Space
Plans are approved by Lessor. At such time, Lessor’s Architect, at the sole cost
of Lessee, shall draft Final Lessee Improvement Construction Drawings (defined
below) in accordance with the approved plans and shall submit complete copies
for review and approval of the Lessor. Lessor shall review such drawings and the
drawings shall not be considered approved until indicated in writing by Lessor.
The approved Lessee Improvement Construction Drawings will be attached to this
Lease as Exhibit G and thereby made a part of this Lease. All design fees
associated with Lessee’s improvements (“Lessee Improvement Work”) shall be paid
by Lessee and Lessee shall enter in to a separate agreement for these services
with the Lessor’s Architect.   C.   Lessor will review the Lessee Improvement
Construction Drawings to confirm that it conforms generally to the Building
Standard plans; Lessor’s design standards for the Office Building and the
requirements listed in PART V below.   D.   In the event the Lessee Improvement
Work differs from the Lessor’s Building Standard as described in PART II (B) of
this Work Letter, Lessee will pay Lessor any additional costs incurred above and
beyond the cost for the Lessor’s Building Standard. Lessor shall provide
reasonable written proof through documentation of price excess.   E.   Upon
receipt of Lessee Improvement Construction Drawings, Lessor shall notify Lessee
of its approval (which approval shall not be unreasonably withheld or delayed)
of the Lessee Improvement Construction Drawings no later than the Lessee
Improvement Construction Drawings Approval Date (described in PART I above).  
F.   The final Lessee Improvement Construction Drawings shall become Exhibit G
to this Lease and shall be incorporated into this Lease for all purposes, and
shall be deemed approved upon written notice to Lessee.

G.   Lessor shall commence construction of the Lessee Improvement Work and
Substantially Complete (as defined herein below) the same in accordance with the
final Lessee

 

 



--------------------------------------------------------------------------------



 



Page 29

    Improvement Construction Drawings (subject only to minor correctable matters
and cosmetic items) on or before the Lessee Improvement Work Substantial
Completion Date (described in PART I above), subject to the delays described in
FORCE MAJEURE of this Lease.   H.   Lessor shall utilize good-faith efforts to
complete all “punch-list” and cosmetic items as soon as reasonably practicable
following, but in no event later than sixty (60) days after Substantial
Completion of the Lessee Improvement Work.   I.   Lessor and Lessee acknowledge
and agree that the timely performance of each party hereto and its fulfillment
of the various tasks allocated to it on or before the respective date set forth
in PART I above is dependent upon the timely fulfillment and performance by the
other party hereto; accordingly, Lessor and Lessee agree that each party’s
performance by the applicable dates set forth in PART I above for each task is
conditioned upon the other party’s previous performance by its applicable
date(s).

PART III.   CERTAIN PROVISIONS RELATING TO CONSTRUCTION

A.   All construction of the Lessee Improvement Work shall be completed by
Lessor’s contractors, subcontractors, and other service providers selected at
Lessor’s sole discretion. All work to the Core and Shell, as defined below,
shall be paid by Lessor, and Lessee’s Improvement Work shall consist of all work
beyond the Core and Shell as described in the Lessee Improvement Construction
Drawings.       For the purposes of this Exhibit, Lessor’s Building Standards
shall be further defined as two components -the Core and Shell and Finish
Construction:       The Shell and Core shall be defined as:       The exterior
wall (Shell) will be finished with glass, and related structural framing members
as well as insulated gypsum board wall material finishing the interior wall
construction above, below, and between the window openings. Gypsum board
material will be taped, mudded and sanded to a level ready to be primed and
painted. The core construction (Core) will consist of the stairs, elevators,
restrooms, mechanical shafts, basic electrical and data closets. Electrical and
data closets will have only the conduits and panels dead ended in each closet
ready to be extended and connected as required by the Lessee. (Equipment racks,
punch down panels, office systems wiring are not considered part of core
building construction). Elevator, stair, and restroom finishes will be those
selected by the building owner to be consistent throughout the entire Office
Building. Mechanical system will be finished to the VAV distribution boxes (the
number of VAV boxes required of an entirely finished open office floor) or
similar point ready for further distribution to the tenant spaces. HVAC system
controls will be minimal control at the VAV boxes.       Electrical service will
be to the electrical closets on each level only. Lighting will consist of only
those lights required by the building code for exiting and minimal footcandle
requirements.       Finish Construction Shall be defined as:       Finish
Construction shall be all other improvements above and beyond the shell and core
as defined above which completes Lessor’s Building Standards. This includes the
following:

    The interior walls shall be primed and painted with the same color, sheen
and quality of product applied to all finish floors within the Office Building.
Finish Flooring consisting of

 

 



--------------------------------------------------------------------------------



 



Page 30

    carpet and tile and shall be applied using products of the same color and
quality of all finished floors within the Office Building. Acoustical Ceiling
Tiles and lighting shall be installed to the same standard and quality of all
finished floors within the Office Building. Window treatments shall be installed
of the same quality and color of all finished floors within the Office Building.
      The finish construction will all consist of construction and finish of the
core conference rooms, oasis and quiet rooms.   B.   Once the Lessee Improvement
Construction Drawings are approved, Lessee may make Material or non-material
changes to the Lessee Improvement Work upon written notice of said changes to
Lessor, which shall include drawing and specifications outlining the proposed
revisions to the Lessee Improvement Plan. Lessor, at its sole option may,
approve or disapprove said changes within five (5) days which approval shall not
be unreasonably withheld. If said changes are approved, Lessee shall be
responsible for all Additional Costs as described Part V of this Exhibit “C”.

PART IV.   MINIMUM INFORMATION REQUIRED OF LESSEE SPACE PLAN AND LESSEE
Improvement CONSTRUCTION DRAWINGS (AS APPLICABLE)

A.   Lessee Improvement Construction Drawings indicating, where not part of
standard Shell and Core design:

  (1)   Location and type of all partitions, equipment, counters, rails,
fixtures, and all other improvements affecting or pertaining to customer flow
and concept integration.     (2)   Location and types of all doors — indicate
hardware and providing keying schedule.     (3)   Location and type of glass
partitions, windows and doors.     (5)   Critical dimensions necessary for
construction.     (6)   Location of all electrical items — outlets, switches,
telephone outlets.     (7)   Location and type of all electrical items including
lighting.     (8)   Location and type of equipment that will require special
electrical requirements. (manufacturer’s specifications for use and operation to
be provided).     (9)   Location, weight per square foot and description of any
electrical equipment. Provide manufacturer’s specifications for use and
operation.     (10)   Requirements for special air conditioning or ventilation.
    (11)   Type and color of floor covering.     (12)   Location, type and color
of wall covering.     (13)   Location, type and color of paint or finishes.    
(14)   Location and type of plumbing.

 

 



--------------------------------------------------------------------------------



 



Page 31

  (15)   Location and type of snack/vending equipment.     (16)   Location and
type of equipment that has any special electrical, mechanical, plumbing, or
structural requirements, indicating such requirements.     (17)   Bracing or
support of special walls, glass partitions, etc., if desired.     (18)  
Compliance with all requirements or criteria to be satisfied by Lessee, under
construction documents.     (19)   Any desired interior signage showing design,
location, size, material, etc.     (20)   Method and type of sealant for floors
and floor penetrations.

PART V.   COSTS

A.   Lessee shall reimburse Lessor for any and all documented costs that are
above and beyond that of the Lessor’s Building Standards, herein referred to as
Additional Costs. Said Additional Costs shall be paid to Lessor within thirty
(30) days after Lessee’s receipt of an invoice for said work. In the event the
Additional Costs are not paid in full thirty (30) days after Lessor’s written
demand, interest shall accrue and be due, and, payable on the unpaid balance at
the rate of 18% per annum, commencing to accrue thirty (30) days after written
demand. Lessor’s agreement to do the work in the premises as set forth in the
Work Letter shall not require it to incur overtime costs and expenses and shall
be subject to unavoidable delays as described in the force majeure provision set
forth at Section 32(h) of this Lease. It is further understood and agreed that
Lessor will be responsible for any overtime costs and expenses if delays are not
caused by Lessee or Force Majeure.   B.   The term Substantial Completion shall
mean and the Premises shall be deemed Substantially Complete when
(a) installation of all the Lessee Improvement Work covered by the construction
documents described hereinabove has occurred, (b) Lessee has access to the
elevator lobby of the floor where the Premises are located and the loading dock,
(c) Lessor is prepared to furnish the applicable services to the premises as set
forth in Paragraph 5 of this Lease, and (d) a Certificate of Occupancy for the
Premises has been issued. Such determination shall be made by Lessor’s
architect. Substantial Completion shall be deemed to have occurred
notwithstanding a requirement to complete a “punch list” or similar corrective
work. The existence of construction work in other portions of the Office
Building or surrounding project area shall not affect the determination date of
Substantial Completion of the Premises. Furthermore, Lessor shall ensure
Lessee’s ability to have safe ingress and egress to its Premises and that
Lessor’s work shall not affect Lessee’s ability to obtain a Certificate of
Occupancy for the Premises.

PART VI — LESSEE’ WORK
Upon reasonable completion of the Lessee Improvement Work described above, and
at the discretion of the Lessor and Lessor’s general contractor, Lessee shall
commence with the installation of it furniture and trade fixtures within the
Premises subject to the following:

A.   Laborers used in the installation of the Lessee’s furniture, equipment and
other trade fixtures, will be subject to Lessor’s prior written approval, not to
be unreasonably withheld or delayed. Any such approval of Lessee’s laborers
shall constitute a license authorizing Lessee to permit Lessee’s Contractors and
such laborers to enter into the Office Building and Premises; however such
license is conditioned upon Lessee’s

 

 



--------------------------------------------------------------------------------



 



Page 32

    aforesaid laborers not interfering with laborers, mechanics, agents,
employees or contractors utilized by Lessor. Accordingly, if at any time such
entry of Lessee’s laborers shall cause unreasonable interference therewith, this
license may be withdrawn by Lessor upon one (1) business days’ written notice to
Lessee, and if Lessee does not cure or otherwise remedy such interference within
such time period, then upon the expiration of same Lessee shall cause all of
Lessee’s laborers (as to whom Lessor shall have given notice) to be removed from
the Premises and from the Office Building. With respect to any contract for such
laborers or materials, Lessee acts as a principal, and not as the agent of
Lessor. All of Lessee’s work at the Premises shall be performed in a good and
workmanlike manner in accordance with applicable building codes, regulations,
Lessor’s Construction Rules, and all legal requirements. Lessee shall perform
its work at the Premises only during such other times approved by Lessor; which
time and approval shall not be unreasonably withheld or delayed. Also, Lessee
will be granted access to the loading dock at such reasonable times as
coordinated with the Lessor’s Construction Manager.   B.   Prior to commencement
of the installation of Lessee’s furniture, equipment and trade fixtures, Lessee
shall designate in writing to Lessor a Lessee representative, who shall be
authorized to receive all notices and other communications provided for in this
Exhibit “C” on behalf of Lessee. Such notice of designation of Lessee
representative shall provide the complete name, delivery address, voice
telephone number, and fax telephone number of such individual.

PART VII.   CONSTRUCTION RULES

All Lessee Contractors must sign and furnish to Lessor, prior to commencement of
work by such Lessee Contractor at the Premises, a counterpart of this PART VII
in the form of Exhibit H attached hereto.

(1)   Check-in       All Lessee Contractors are required to check-in with the
Lessor’s Construction Manager and Lessor’s Building Manager or it’s designee
(“Project Coordinator”) one (1) time prior to commencing work on the Lessee
Improvement Work. Lessee’s Contractors will not be permitted to start work until
they:

  a)   furnish proper evidence of required insurance coverage;     b)   furnish
names and phone numbers (office and home) of contractor’s supervisory personnel;
    c)   furnish names and phone numbers of prime subcontractors;     d)  
acknowledge receipt of information concerning all concealed piping, conduit,
etc., that is installed below, within, or above the Premises; and     e)  
acknowledge receipt of a copy of these Construction Rules.

(2)   Insurance Requirements

  a)   Each and every Lessee Contractor shall provide evidence of the following
in-force insurance coverage before commencing any work on the project:

General Liability Insurance:

     
Bodily Injury
  $1,000,000/$2,000,000 (per occurrence)
Property Damage
  $1,000,000/$2,000,000 (per occurrence)

Builders’ Risk Insurance:
Multi-peril, in full amount of the contract governing the construction of the
Lessee Improvement Work

  b)   All policies shall name the Lessor as “additional insured.”     c)   All
written policies shall provide for ten (10) days prior written notice of
expiration or cancellation to the additional insured.

 

 



--------------------------------------------------------------------------------



 



Page 33

(3)   Work Area       All of contractor’s work, storage of materials,
construction office, etc., must be confined to within the Premises or such other
areas as are designated by Lessor.   (4)   Deliveries       Deliveries will be
made through designated entrances and routes only. Project Coordinator will
establish delivery routes and storage areas which may have to be changed from
time to time.   (5)   Service and Common Areas       Service and Common Areas
shall be kept clear of Lessee’s and Lessee’s related parties’ materials,
equipment, debris, and trash at all times.   (6)   Trash Removal       Lessee
shall utilize a construction trash dumpster, which shall be located within a
reasonable location on the site. During the course of it’s installation of the
furniture, equipment and trade fixtures, the Lessee and Lessee Contractors shall
utilize such dumpster for the dumping and accumulation of all trash and
construction debris arising from the Lessee Improvement Work. Lessees, Lessee
Contractors, and all subcontractors and suppliers are required to remove trash
and construction debris from the Premises and off the Office Building property
periodically (by the emptying or removal and replacement of Lessee’s
construction dumpster). Accumulations of Lessee trash and debris within the
suite, in service areas, or parking lot, will, following written notice by
Lessor and the passage of five (5) days without cure, be removed by Lessor at
Lessee’s expense.   (7)   Parking       No onsite parking will be provided for
any contractors of the Lessee.   (8)   Work Practices       All work practices
and personnel performing work in Lessee spaces must be compatible with the
practices and personnel employed by any general contractor of Lessor undertaking
work in the Office Building and its sub-contractors. Upon oral notice (followed
by written confirmation) that any work practices or personnel are not
compatible, Lessee shall be responsible for the prompt termination of said
practices or the prompt removal of said personnel from the Office Building
property.   (9)   Protection of Work and Property       Lessee and Lessee
Contractors shall protect their work from damage and shall protect the work of
other Lessees and Lessor from damage by Lessee, Lessee Contractor and their
employees and subcontractors.   (10)   Strictly-Prohibited Work and Practices

  a)   Any combustible materials above finished ceiling or in any other
concealed, non-sprinklered space.     b)   Imposing any structural load,
temporary or permanent, on any part of the Premises without the approval of
Lessor.     c)   Cutting any holes in Lessor installed floor slabs, roof, or
walls not shown in the final Lessee Construction Drawings without the prior
written consent of Lessor’s Project Coordinator.

(11)   Work Hours       Lessee may install it’s furniture, equipment and trade
fixtures at such times approved in advance by Lessor, provided, however, that
the performance of the Lessee’s work shall

 

 



--------------------------------------------------------------------------------



 



Page 34

    not (i) unreasonably interfere with the business operations of the Lessor of
any space adjacent or in close proximity to the Premises during regular business
hours, (ii) unreasonably interfere with the quiet enjoyment of any employees of
the Lessor in the Office Building (iii) unreasonably interfere with Lessor’s
business operations at any time.

 

 



--------------------------------------------------------------------------------



 



Page 35
EXHIBIT “D”
LESSEE’S PLANS AND SPECIFICATIONS

 

 



--------------------------------------------------------------------------------



 



Page 36
EXHIBIT “E”
BUILDING SHELL AND CORE SPECIFICATIONS

 

 